Citation Nr: 1724132	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-36 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar spine disability, including entitlement to an initial rating in excess of 10 percent prior to November 14, 2014.

2. Entitlement to an initial rating in excess of 20 percent for neuropathy of the right lower extremity.

3. Entitlement to an initial rating in excess of 20 percent for neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Counsel


INTRODUCTION

The Veteran had active service in the Marines Corps from February 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing. A transcript of the hearing is of record.

These matters were previously before the Board in May 2014 and June 2016 and were remanded for further development. Most recently, the Board requested a supplemental VA examination. Such an examination was provided, and the matters have been properly returned to the Board for appellate consideration. Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service-disabled veterans insurance (SDVI) has been raised by the record in an April 2016 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's back disability did not result in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour at any point prior to March 20, 2011.

2. The Veteran's pain manifested in combined range of motion of the thoracolumbar spine equivalent to 120 degrees effective March 20, 2011.

3. The Veteran's back disability did not result in forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine at any point prior to November 14, 2014.

4. The Veteran's pain manifested in forward flexion of the thoracolumbar spine equivalent to 30 degrees or less effective November 14, 2014.

5. The Veteran's back disability did not cause unfavorable ankylosis or incapacitating episodes requiring bedrest at any point during the period on appeal.

6. The Veteran's back disability did not cause any additional objective neurologic abnormalities, other than neuropathy of the bilateral lower extremities, at any point during the period on appeal.

7. The Veteran's neuropathy of the right lower extremity did not cause more than moderate incomplete paralysis of the nerve involved at any point during the period on appeal.

8. The Veteran's neuropathy of the left lower extremity did not cause more than moderate incomplete paralysis of the nerve involved at any point during the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for lumbar spine disability have not been met prior to March 20, 2011. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242, 5237 (2016). 

2. The criteria for a rating not to exceed 20 percent for a lumbar spine disability are met effective March 20, 2011. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5237 (2016).

3. The criteria for a rating not to exceed 40 percent for a lumbar spine disability are met effective November 14, 2014. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5237 (2016). 

4. The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met at any point during the period on appeal. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5237 (2016).

5. The criteria for a rating in excess of 20 percent for neuropathy of the right lower extremity have not been met at any point during the period on appeal. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DCs 8520, 8521, 8526 (2016).

6. The criteria for a rating in excess of 20 percent for neuropathy of the right lower extremity have not been met at any point during the period on appeal. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DCs 8520, 8521, 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected back disability and bilateral neuropathy of the lower extremities. Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Each of the Veteran's appeals will be addressed in turn.

Back

The Veteran is seeking an increased rating for his back disability, assigned an initial 10 percent rating effective October 25, 2004 and an increased, 20 percent rating, effective November 14, 2014. His back disability was rated under DC 5242 initially and DC 5242-5237 effective November 14, 2014. Both of these codes rate back disabilities based on limitation of motion using the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Formula, a 10 percent rating is assigned for (in relevant part):
* Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or
* Combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or
* Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or
* Vertebral body fracture with loss of 50 percent or more of height.

A 20 percent rating is warranted for (in relevant part):
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees, or
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

A 40 percent rating is warranted for (in relevant part):
* Forward flexion of the thoracolumbar spine 30 degrees or less, or
* Favorable ankylosis of the entire thoracolumbar spine.

An increased, 50 percent, rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a. 

Alternatively, back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever results in a higher rating for the Veteran. 38 C.F.R. § 4.71a Note (6). Ratings under the IVDS Formula are based on frequency of incapacitating episodes, defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a Note(1). A 10% rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. A 20 percent rating is warranted for episodes lasting at least two weeks but less than four weeks during the past 12 months. An increased, 40 percent, rating is warranted for episodes lasting at least four weeks but less than six weeks during the past 12 months. Id.

As will be discussed below, the Veteran's initial rating of 10 percent for the back is affirmed. An increased, 20 percent rating, is warranted effective March 20, 2011. A higher, 40 percent, rating is warranted effective November 14, 2014. A rating in excess of 40 percent is not warranted any point during the period on appeal. 

The Veteran was assigned an initial 10 percent rating for his back disability. The evidence does not reflect the Veteran experienced forward flexion limited to less than 60 degrees, combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm resulting in abnormal gait, the criteria for an increased 20 percent rating, at any point prior to March 20, 2011.

Throughout 2005, the Veteran sought private medical treatment for pain, stiffness, and soreness in his back. However, none of these medical records provide any estimation of the functional impairment he experienced as a result of his back symptoms.

Instead, the earliest evidence reflecting his level of functional impairment is from a June 2007 VA examination.  During this examination, the Veteran demonstrated pain-free forward flexion to 70 degrees and pain-free combined range of motion of the thoracolumbar spine to 165 degrees (pain-free range of motion in each of the following directions: 70 degrees of flexion, 0 degrees of right flexion, 10 degrees of left flexion, 30 degrees of rotation to the right, 45 degrees of rotation to the left, and 10 degrees of extension). The examiner observed the Veteran did not experience any additional limitation of motion after repetitive use due to pain, fatigue, weakness, or lack of endurance. He also did not experience any incapacitating episodes, no loss of muscle tone, and no paravertebral muscle spasm. Instead, the examiner specifically opined the Veteran's lumbosacral strain was "mildly active" in severity at the time of his examination. Accordingly, the criteria for an increased rating were not met.

In a July 2007 written statement, the Veteran reported he experienced near constant pain in his back, however he did not provide any estimation of the functional impairment of range of motion of his back due to this pain. Instead, an August 2009 VA physical therapy note indicates the Veteran's range of motion of his back was "grossly" within normal limits. The physical therapist also noted there was no paraspinal muscle spasm. Therefore, the Veteran's lay statements and medical records from this time still do not suggest the criteria for an increased rating was met.

In early 2011, the Veteran described increased pain of his back had led him to switch pain medications. See e.g. VA Form 9. A MRI from April 2011 confirmed the Veteran's back condition had increased in severity and was now a "major abnormality."

The first medical evidence describing the level of impairment from his increased back disability is from the January 2013 VA examination. During this examination, the Veteran demonstrated flexion to 75 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 5 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 20 degrees, for a combined range of motion of 125 degrees of the thoracolumbar spine. The criteria for a higher, 20 percent rating, contemplates combined range of motion of the thoracolumbar spine not greater than 120 degrees. Therefore, the Veteran demonstrated a combined range of motion 5 degrees over that contemplated by a higher rating. However, the examiner also noted the Veteran demonstrated objective evidence of painful motion throughout his full demonstrated range of motion.

Considering the evidence suggesting the Veteran's back disability increased in severity, and affording full benefit of the doubt to the Veteran under 38 C.F.R. § 3.102, the Board finds the Veteran's pain on full range of motion was equivalent to an additional 5 degrees of impaired motion. Accordingly, the results of this VA examination, when considering the Veteran's pain, warrant an increased, 20 percent rating. Additionally, the earliest communication the VA received suggesting the Veteran's back disability had worsened was the Veteran's VA Form 9, received by the VA on March 30, 2011. Accordingly, an increased, 20 percent, rating is warranted effective March 30, 2011. 

Because the Veteran demonstrated forward flexion well in excess of 30 degrees and there is no suggestion of ankylosis during the January 2013 VA examination, a rating in excess of 20 percent is not warranted.

Throughout 2013, the Veteran continued to report pain in his back and reliance on a cane and walker for routine ambulation, including during his May 2013 hearing before the undersigned. In VA treatment records from the summer of 2014, the Veteran continued to describe the same symptoms. In October 2014, his primary care provider submitted a note to the VA describing the Veteran's "extensive chronic mechanical changes in his back." However, this letter merely described the Veteran's historical back problems, and did not identify any new current symptoms. Furthermore, none of these medical records suggest the Veteran's forward flexion was limited to 30 degree or less, or that he experienced ankylosis of the spine. Accordingly, the criteria for an increased rating were not met.

In November 2014, the Veteran was provided with an additional VA examination. During this examination, he demonstrated forward flexion to 40 degrees, in excess of the 30 degrees contemplated by a higher rating. However, the examiner noted the Veteran experienced pain starting at 25 degrees. Again affording all benefit of the doubt to the Veteran, the Board finds the Veteran's pain in his neck at 25 degrees of forward flexion limited his functional impairment to flexion of less than 30 degrees. Accordingly, the criteria for an increased, 40 percent, rating was met effective the date of the examination, November 14, 2014. This examiner's report is also the earliest evidence suggesting the Veteran's back disability met the criteria for a higher rating. Accordingly, the increased rating is not warranted prior to the date of the exam.

An increased, 50 percent, rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. The evidence, including the Veteran's lay statements, do not suggest he experienced unfavorable ankylosis of the spine at any point during the period on appeal. Instead, on an April 2016 Disability Benefit Questionnaire from his private physician, the Veteran demonstrated near full range of motion in his back. The most recent VA examiner in December 2016 further confirmed there was no ankylosis of the Veteran's spine. Therefore, the criteria for an increased, 50 percent, rating were not met any point during the period on appeal.

As discussed above, VA regulations provide disabilities of the back may be rated under the IVDS Formula if it results in a higher benefit to the Veteran. However, in this case the evidence does not suggest the Veteran experienced IVDS with incapacitating episodes requiring physician-prescribed bedrest at any point during the period on appeal. Instead, the examiners from his June 2007, January 2013, November 2014, June 2016, and December 2016 VA examinations all agree the Veteran did not experience any incapacitating episodes. Furthermore, he never described requiring bedrest for his back pain. Accordingly, application of the IVDS Formula does not result in any increased ratings for the Veteran.

Finally, note (1) under the General Rating Formula for back disabilities provides any associated objective neurologic abnormalities shall be rated separately under an appropriate diagnostic code. The Veteran has been separately service-connected for bilateral neuropathy of the lower extremities, and these disabilities will be discussed below. The evidence does not establish the Veteran experienced any additional neurologic disability associated with his service-connected back disability at any point during the period on appeal. No additional neurologic symptoms were noted during the Veteran's June 2007, January 2013, November 2014, June 2016, or December 2016 VA examinations, and the Veteran has not reported any neurologic symptoms apart from pain and radiation into his lower extremities. Accordingly, no additional separate ratings are warranted for neurologic disabilities associated with the Veteran's back disability.

Based on all the foregoing, the Veteran's initial rating of 10 percent for the back is affirmed. An increased, 20 percent rating, is warranted effective March 20, 2011. A higher, 40 percent, rating is warranted effective November 14, 2014. A rating in excess of 40 percent is not warranted any point during the period on appeal. 


Neuropathy of Bilateral Lower Extremities

The Veteran is also seeking increased initial ratings for neuropathy of both legs. Each leg was assigned a 20 percent rating effective April 18, 2011 under diagnostic code 8521, based on incomplete paralysis of the external popliteal nerve. Under this DC, a 10 percent rating is warranted for mild incomplete paralysis. A 20 percent rating is warranted for moderate incomplete paralysis. An increased, 30 percent, rating is warranted for severe incomplete paralysis.

As discussed, VA regulations provide that any objective neurologic abnormalities associated with a back disability should be separately rated. Therefore, the Board will first consider whether separate ratings were warranted for neuropathy of either lower extremity at any point prior to April 18, 2011.

Medical records from January 2005 reflect the Veteran experienced pain radiating into his left lower extremity and he underwent surgery on his cervical spine, or neck, in March 2005. In an August 2005 follow-up, sensory examination was normal to touch and pinprick of all extremities, and the Veteran denied weakness or atrophy of any extremity. Therefore, the medical records suggest any radiating pain resolved with the surgery on his neck, and therefore was unrelated to his back disability.

During his June 2007 VA examination, the Veteran denied any weakness or paresthesias in the lower extremities. He also specifically denied experiencing any radiating pain into his buttock or lower extremities. In July 2007, a VA medical professional opined the Veteran did not have any radiculopathy during physical examination, and opined neuropathy was not consistent with his medical history. Therefore, the medical records do not suggest the Veteran experienced any symptoms of radiculopathy or neuropathy during this time.

During his May 2009 hearing before a different VLJ regarding a separate claim for service connection, the Veteran reported he had "problems with his left side" but admitted he was "not sure if it's from the back injury or from a stroke." A subsequent VA physical therapy record from August 2009 noted the Veteran had back pain without radicular symptoms and indicated his reported left leg weakness was "unrelated" to the back. Therefore, although there is suggestion in the evidence the Veteran experienced weakness in his left side in 2009, the evidence does not reflect these symptoms were related to the Veteran's back disability.

As discussed above, the evidence suggests the Veteran's back disability worsened in 2011. In an April 2011 VA treatment record, the Veteran reported low back pain with tingling in his left leg. Subsequent medical records relate this tingling to the Veteran's back disability. Accordingly, the Veteran's neuropathy associated with his back disability was first noted in an April 2011 VA treatment record. Entitlement to a separate rating for neuropathy prior to this date is not warranted.

The Veteran's neuropathies of the bilateral lower extremities have been assigned a 20 percent rating, for moderate incomplete paralysis, throughout the period on appeal. As will be discussed, the evidence does not reflect in an increased, 30 percent, rating is warranted at any point during the appeal.

During his January 2013 VA examination, the Veteran reported his back pain radiated into both buttocks, but not below. He specifically denied experiencing any radiation of pain into his legs. Objective testing revealed normal sensation to light touch, normal muscle strength, except plantar flexion, which was reduced to 4/5 for active movement against some resistance, and normal bilateral reflexes, except the left knee, which was +3 for hyperactive without clonus. Furthermore, no atrophy was noted. Because his sensation testing was normal, and reflexes and muscle strength had only one group reflecting the mildest impairment, the evidence does not reflect he experienced severe incomplete paralysis at the time of this examination.

In a June 2014 VA medical record, the Veteran reported worsening back pain radiating into his bilateral lower extremities, with worse pain on his left side. He also described weakness in his lower legs, especially while climbing stairs. During his November 2014 VA examination, the Veteran reported bilateral mild intermittent pain in his lower extremities, along with mild paresthesias and mild numbness of both legs. He denied any other signs of radiculopathy. Muscle strength testing was normal, reflexes were normal, and sensory testing was normal except for decreased sensation to light touch of his bilateral foot and toes. The examiner opined the Veteran experienced femoral nerve involvement bilaterally with mild severity, although noted this was not confirmed by EMG testing. Because the objective testing and the examiner's opinion suggest the Veteran experienced only mild neuropathy, the evidence does not establish he experienced severe incomplete paralysis of the nerve.

This examiner opined the Veteran's symptoms of pain and weakness in his left leg were due to his femoral nerve, not his external popliteal nerve as his current rating under DC 8521 provides. However, the DC regarding femoral nerve paralysis, DC 8526, also provides a 20 percent rating for moderate incomplete nerve paralysis and an increased 30 percent rating for severe incomplete paralysis. Therefore, the Veteran's symptoms would also not warrant a higher rating under DC 8526. Furthermore, because the symptoms the Veteran describes are the same, that is radiating pain and weakness into both legs, he cannot be awarded a separate rating for these same symptoms under a different nerve, as this would violate the rule against pyramiding. 38 C.F.R. § 4.14.  

In April 2016, the Veteran's private physician completed a DBQ evaluating his back and nerve conditions. This physician indicated the Veteran had muscle atrophy in his quad and calves. However, muscle strength test was normal with knee extension, ankle dorsiflexion, and great toe extension bilaterally. Bilateral hip flexion and ankle plantar flexion was 4/5, for active movement against some resistance. Reflexes were also normal to light touch bilaterally at upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes. The physician opined the Veteran did not have any radicular pain or other symptoms due to radiculopathy. 

The physician's indication of muscle atrophy at the quads and calves is seemingly contradicted by other contents within his medical report. For example, the report reflects all muscle strength testing of the legs was normal or, at most, slightly reduced to active movement against some resistance. No muscles were indicated to have '0/5' for no muscle movement. Atrophy of muscles from disuse is not a temporary condition. However, no other medical records before or after this record describe atrophy of either leg. Furthermore, the Veteran himself has not alleged any muscular atrophy in his legs. As a result, the Board finds this physician's indication of muscle atrophy is inconsistent with his own medical report and the Veteran's record as a whole. As a result, the report's indication of muscular atrophy is found to lack probative value. The remaining evidence reported in this DBQ reflects the Veteran had near normal muscle strength, sensory response, and reflexes, and demonstrated no other symptoms of radiculopathy. Accordingly, this report does not suggest the Veteran experienced severe incomplete paralysis of the nerves in either leg.

In May 2016, the Veteran was provided with an additional VA examination. The examiner diagnosed the Veteran with bilateral paralysis of the external popliteal nerve and opined the incomplete paralysis was mild in severity in both legs. The examiner's assessment is supported by the results of objective testing, which revealed normal muscle strength with no atrophy, normal reflexes, and normal sensory testing other than decreased sensory response in the foot and toes bilaterally. The Veteran denied experiencing constant pain, and reported only mild bilateral intermittent pain, paresthesias, and numbness in his legs. Because he described only mild symptoms, and the results of most objective testing were normal, this report does not reflect the Veteran experienced severe incomplete paralysis of the nerves in either leg.

The Veteran's bilateral neuropathy was most recently evaluated during his December 2016 VA exam. During this examination, the Veteran reported the following symptoms of radiculopathy: moderate constant pain in both lower extremities, moderate paresthesias in the left leg (but not the right leg), and no numbness. Muscle strength testing was normal with no muscle atrophy, and reflexes were normal. Sensory testing was decreased throughout the left leg, but not the right. As a result, the examiner opined the Veteran had moderate radiculopathy of the left sciatic nerve and the right leg was not affected. Because both the Veteran and the examiner both reported at most moderate symptoms, the criteria for a higher rating have not been met.

The Board has considered this examiner identified a third nerve involvement as the source of the Veteran's symptoms, the sciatic nerve. However, like the external popliteal and femoral nerves, DC 8520 for the sciatic nerve provides a 20 percent rating for moderate incomplete paralysis. Unlike the other DCs, DC 8520 provides an increased, 40 percent, rating is warranted for moderately severe incomplete paralysis. However, the evidence does not suggest the Veteran experienced even moderately severe incomplete paralysis. Instead, muscle strength testing and reflexes were all normal, and the Veteran himself report at most moderate symptoms. Therefore, the Board agrees with the examiner that the Veteran's symptoms of nerve involvement reflected no more than moderate incomplete paralysis.

Based on all the foregoing, the evidence does not reflect the Veteran experienced symptoms reflecting more than moderate incomplete paralysis of the nerves of his leg at any point during the period on appeal. As discussed above, because the Veteran described the same symptoms throughout the period, separate ratings cannot be provided for involvement of the three different nerves identified by medical professionals without violating the rule against pyramiding. Furthermore, none of these professionals suggested the Veteran's symptoms involved more than one nerve at a time; merely they disagreed about which nerve was causing the Veteran's symptoms. Accordingly, the Veteran's appeal for an increased, or separate, rating for bilateral neuropathy of the lower extremities is denied.

Additional Considerations

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised. However, in a May 2016 decision the Board granted entitlement to TDIU during the entire period on appeal. Because TDIU has already been granted, consideration of Rice is moot.



Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (confirming the Board is only required to address issues when they are argued by the claimant or reasonably raised by the record).

Finally, under applicable criteria, VA has certain notice and assistance obligations to veterans. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). However, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 


















[CONTINUED ON NEXT PAGE]

ORDER

Entitlement to a rating in excess of 10 percent for a back disability prior to March 20, 2011 is denied.

Entitlement to a rating not to exceed 20 percent for a back disability is granted effective March 20, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating not to exceed 40 percent for a back disability is granted no earlier than November 14, 2014, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for neuropathy of the right lower extremity is denied.

Entitlement to a rating in excess of 20 percent for neuropathy of the left lower extremity is denied.







____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


